Citation Nr: 9908503	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic paranoid 
schizophrenia, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran apparently had active service from February 1961 
to February 1964 and from August 1967 to March 1972.

This appeal arises from a May 1997 rating decision which 
denied, in pertinent part, the veteran's claim for special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound and continued the 
50 percent disability evaluation for undifferentiated 
schizophrenia with paranoid features.

At a hearing on appeal conducted in April 1998 the veteran 
requested that his claim for special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound be withdrawn.  Accordingly the Board will 
limit review to the issue set out on the title page.


REMAND

The veteran's representative contends that the veteran is 
maintained in a sheltered position with the Internal Revenue 
Service (IRS) and that, if not for his co-workers, he would 
not be able to do any type of employment.  The current record 
shows that in a Department of Veterans Affairs (VA) October 
1997 outpatient treatment record it was noted that the 
veteran required a high level of supervision for activities 
of daily living at home and performance at work.  However, 
later the same month, when the veteran was examined by the 
VA, with respect to a number of activities of daily living, 
it was indicated that he could take care of himself and was 
working full time at the IRS.

The veteran's representative has contended that the Regional 
Office (RO) attempted to disassociate the symptomatology 
related to the veteran's dementia from his service-connected 
chronic paranoid schizophrenia but that a specific 
determination as to the cause of the veteran's dementia has 
not been made.  The representative requests that the 
veteran's claim be remanded for a medical opinion in order to 
determine the etiology of the veteran's dementia.
After considering the current record, the issue is being 
REMANDED to the originating agency for the following actions:

1.  The originating agency should request 
copies of the veteran's outpatient 
treatment records dated subsequent to 
April 1998 and copies of any of his 
inpatient treatment records dated 
subsequent to January 1998 from the VA 
Medical Center, Kansas City, Missouri.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  The RO should contact the veteran's 
employer (the IRS), and request a copy of 
the veteran's job description.  The IRS 
should be requested to indicate whether 
this is sheltered or non-sheltered 
employment.  After obtaining the 
appropriate release from the veteran, the 
RO should request that the IRS provide 
copies of the veteran's job performance 
evaluations from January 1997 to the 
present time.  Any records received 
should be associated with the claims 
folder.

3.  Upon completion of the above, the RO 
should schedule the veteran for a special 
VA examination by a Board of two 
psychiatrists to determine the nature and 
extent of his chronic paranoid 
schizophrenia.  The veteran should be 
asked to provide information concerning 
his recent social and work experience.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiners should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders as well as 
the symptoms which are manifestations of 
the veteran's service-connected 
psychiatric disability, and offer an 
opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder interferes with his ability to 
establish and maintain relationships as 
well as the reduction in initiative, 
efficiency, flexibility and reliability 
levels due to his psychiatric disorder.  
Should a diagnosis of dementia be made, 
the examiners are requested to proffer an 
opinion as to the etiology of this 
disorder.

A complete rationale for all opinions 
expressed must be provided. The examiners 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiners before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made. 

4.  After completion of the above, the 
originating agency should review the 
veteran's claim for an increased 
evaluation.  If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the May 1998 supplemental statement of 
the case should be provided to the 
veteran and his representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


